DETAILED ACTION
1.	This action is in response to applicant's amendment received on 11/13/2020.  Amended claims 1, 11, and 12 are acknowledged and the following grounds of rejection below are maintained.  Claim 5 is cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aberle (DE102009042581), hereinafter, “Aberle”.
Regarding claim 1, Aberle discloses the claimed invention such as a heat exchanger apparatus for a vehicle (abstract), in which the heat exchanger apparatus comprises: a heat exchange unit (10) comprising at least one magnetic component (14); 
Aberle discloses the claimed invention but is silent to disclose that the heater is located between adjacent plate members. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the heater element or coil pass through adjacent plate members, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Examiner cites Mack et al (U.S. Publication 2001/0017121) that teaches a heating element (5) provided adjacent to the oil cooler (3) and can be located wherever desired. Examiner also cites Wu (U.S. Publication 2011/0062137) that teaches a plate heat exchanger for a vehicular heat exchanger (3) in which the heating element (22, 21, 24) are disposed within two insulating plates (23, shown in figure 7). This is provided as proof that it would be obvious to put the heater within two adjacent plate members. 


Regarding claim 3, Aberle discloses a heat exchanger apparatus as claimed in claim 2, in which the coolant is a liquid coolant (paragraph 2).  
Regarding claim 4, Aberle discloses a heat exchanger as claimed in claim 1, in which the induction heater (16, 17) substantially surrounds the heat exchanger (10). Figure 2 shows that the coil 16 surrounds the heat exchanger plates (14) partially and can be regarded as “substantially” surrounding the heat exchanger. Examiner suggest s amending this claim to state that the heater element entirely surrounds only the side wall portions of the heater exchanger plates and not the top or bottom as figure 6A of the present invention shows and in which the flange (32) of the induction heater (20) mates with the flange (14) of the heat exchanger (10). 
Regarding claim 6, Aberle discloses the claimed invention except for the magnetic component is composed of steel. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to the sheet metal used in Aberle be composed of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Examiner notes that Aberle already mention sheet metal plates (paragraph 12).

Regarding claim 8, Aberle discloses a heat exchanger apparatus as claimed in claim 7, in which the power supply is selected from: an external AC power supply or a vehicle battery (paragraph 18).
Regarding claim 9, Aberle discloses a vehicle comprising a combustion engine in communication with a heat exchanger apparatus (10) as claimed claim 1.  Refer to rejection of claim 1 for further details since the limitations are similar. 

Regarding claim 10, Aberle discloses a method of manufacturing a heat exchanger apparatus, comprising: positioning an induction heater adjacent to at least one magnetic component of a heat exchange unit. Refer to rejection of claim 1 for further details since the limitations are similar.
Regarding claim 11, Aberle discloses a method of heating a heat exchange unit comprising a plurality of plate members composed of magnetic material, comprising: positioning an induction heater between a pair of adjacent plate members  Refer to rejection of claim 1 for further details since the limitations are similar.
Regarding claim 12, Aberle discloses a kit for providing a heat exchanger apparatus, comprising: a heat exchange unit comprising at least one magnetic , the heat exchange unit comprises a plurality of plate members composed of magnetic material, and in which the induction heater is located between a pair of adjacent plate members. Refer to rejection of claim 1 for further details since the limitations are similar.
Response to Arguments
Applicant's arguments filed on 11/13/2020 have been fully considered but they are not persuasive. Applicant argues that Aberle does not suggest locating the induction heater between a pair of adjacent plate members. Examiner has mentioned above that it would be obvious to locate the heater within the plate members as cited art Wu shows in figure 7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        3/24/2021